In an action for indemnification, plaintiffs appeal from an order of the Supreme Court, Orange County, dated May 8, 1975, which, treating defendant’s motion to dismiss the complaint as one for summary judgment, granted the motion. Order reversed, with $50 costs and disbursements, and motion denied. Since the settlement agreements were executed by plaintiffs prior to the effective date of the 1974 amendments to section 15-108 of the General Obligations Law (L 1974, ch 742, § 3, eff Sept. 1, 1974), the law to be applied is the law as it existed at the time of the settlement of the prior action (see Board of Educ. of Cent. School Dist. No. 1 v Homer, 80 Misc 2d 339). Under that law, a claim for a Dole apportionment against a joint tort-feasor survived a settlement with the injured party. Plaintiffs did not waive their right to a Dole apportionment by the settlement agreements *836involved herein (see Tarantela v Williams, 48 AD2d 552). Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.